By the Court, Shaeter, J. :
The plaintiff appeals from an order of the Twelfth District Court, made in proceedings had under an Act entitled “ An Act for the punishment of contempts and trespasses,” approved April 8th, 1862. (Stats. 1862, p. 115.)
The question presented by the appellant for decision is the constitutionality of the Act of the Legislature entitled “ An Act for the protection of settlers on public lands in this State, and to secure the rights of parties in certain cases,” approved April 26th, 1858. (Stats. 1858, p. 345.)
The facts are as follows: In 1861 David Mahoney commenced an action of ejectment against the terre-tenants to recover possession of the “ Rancho Laguna de la Merced.” The complaint alleged ownership and seizin in fee of the demanded premises, without other allegation or reference to the source or character of title. The answer of the respondent Green was a general denial of the allegations of the complaint, with an averment of title in himself to the portion of the premises described in his answer. The case was tried and judgment passed in favor of the plaintiff against the defendants, among whom was respondent Green, for the recovery of the possession of the premises described in the *453complaint. Upon appeal to this Court the judgment was affirmed (21 Cal. 552.) On return of the case to the District Court execution issued on the judgment, under which respondent Green, among others, was dispossessed, and the appellant Mahoney placed in peaceable possession of the premises recovered, which he continued to occupy and enjoy until September 1st, 1866, when respondent Green took possession of the premises of which he had been dispossessed under the judgment and execution. The case, therefore, stands literally within the Act of 1862, under which these proceedings were instituted, to punish Green and his confederates for contempt and for restitution of the premises.
In answer to the order to show cause why he should not be punished for contempt-and restitution he made, Green in substance admits the recovery of the judgment and its execution against him; avers that the plaintiff deraigns title through an inchoate Mexican grant, confirmation of which was necessary to impart to it validity; that it was presented to the Board of Land Commissioners for confirmation, pending which a survey thereof was made of half a league from east to west and a league north to south, the grant being for a smaller quantity within a larger exterior area, which survey was filed among the archives of the Board; that the Board confirmed the claim to the .extent of half a league and no more; that the confirmation of the claim has become final; that it was customary to make surveys of claims pending proceedings for their confirmation before the Board of Land Commissioners, under sanction of the Board and direction of the attorneys of the claimants, and to confoi'm their locations according thereto; that the survey in this instance was made by Hansom, a deputy of the United States Surveyor General for California, under the direction or with the consent and approbation of the attorneys of record of the claimants, whose claim to that half league was recognized and was so represented upon the public maps of the County of San Francisco—this survey was made in 1853; that after this Green settled upon the premises in contro*454versy as a settler upon public lands of the "United States in good faith; that in 1853 he filed his declaratory statement, embracing said land, with the United States Land Register, then at Benicia; that December 4th, 1862, he produced before the Register of the Land Office the proofs required by the Act of Congress from him as a pre-emptor to perfect his title—paid tfie requisite amount to the Receiver and received a duplicate receipt therefor, the original of which was forwarded to Washington; that he has not yet received, but hopes to receive, a patent for the land; that the decree of confirmation of the claim was made January 13th, 1858, and was sometime afterward made final by stipulation in the United States District Court; that a survey of the claim was made by the United States Surveyor General, which did not conform to the Ransom survey; upon exceptions to which, such proceedings were had that on the 18th day of June, 1862, the District Court rejected the survey and ordered a new survey to be made in accordance with the Ransom survey; that after the plaintiff became the purchaser of an interest in the premises, and pending these proceedings, he brought this suit and recovered judgment— when Green, with many others within the exterior limits of the grant, but outside of the Ransom survey, were ejected. This was in 1863. Upon return to the United States District Court of the new survey ordered to be made, which was not in accordance with the Ransom survey, objections were again filed to it, and such proceedings were afterward had that the survey so returned was confirmed.
That an appeal was taken from this decision to the Supreme Court of the United States, and after argument, that Court made the decree given in the transcript, the material portion of which is: “ And it is further ordered by this Court that the decree of said District Court in this cause entered on the 18th day of June, 1862, be and the same is hereby affirmed. You are therefore commanded that such further proceedings be had in said cause in conformity to the opinion and decree of this Court as, according to right and justice, and the laws *455of the United States, ought to he had, the said appeal notwithstanding.” That, believing this decree of the United States Supreme Court operated a final location of the claim, and operated to determine the interest of the plaintiff in all lands outside of the Ransom survey, he, the defendant, re-entered upon the premises in controversy under the Act of 1858. All intentional contempt or disrespect is disclaimed; as also, all force and violence, in re-entering, on the part of Green. A counter affidavit was offered, which, upon objection and under exception of appellant, was excluded from consideration; but as the facts of the affidavit have no bearing upon the constitutional question to which the argument for the appellant has been confined, it may be dismissed from consideration. -
We do not consider the question of the constitutionality of the Act of 1858 to be a turning point in the decision of this appeal; and for the reason that the re-entry complained of finds its justification in the principles of the common law. On the facts of the record, the United States owned the premises in question, and as owner they not only authorized the defendant to enter, but for a consideration paid, imparted to him the equitable, if not the legal right, so to do.
The Mexican grant under which the plaintiff claimed the land originally was of a half league within boundaries containing a much larger quantity, and he was entitled, under the decisions in this State, to possess the whole area until the half league should have been segregated under the Acts of Congress. Such segregation was accomplished, as we consider, in 1865, at the December term of the Supreme Court of the United States, by its decree reversing the decree of the District Court establishing the survey of June 15th, 1863, as “ a good and valid survey ” of the half league, and confirming the decree of June 18th, 1862, ordering a survey to be made in accordance with the Ransom survey, a plat of which was then on file in the proceeding and a copy of it, as we must presume, before the Court. This determination of the Supreme Court fixed the location of the half league under *456the calls of the grant. Nothing remained to he done thereafter, except service purely ministerial in its character. True, a question might have arisen upon a plat subsequently filed as to whether it complied with the decree in fact; but that would have been a question upon the calls of the decree and not upon the -calls of the grant. In a bill to compel a specific performance of a contract to convey, if the defendant should be adjudged to make a deed “ in accordance ” with a certain draft then on file, the matter in controversy would be fully concluded by the judgment. Any question thereafter arising as to the sufficiency of the deed executed by the defendant as a fulfilment of the judgment would be a new issue, and could be judicially entertained and passed upon without reinvestigating the original controversy on its merits.
It is urged by counsel that the direction in the decree requiring a “ new survey to be made in accordance with the said Eansom survey ” left the case in the same position that it would have been in if the direction for a new survey had been general and unrestricted. But to read the decree in that way would be a manifest misinterpretation of the intention of the Court. A judgment is but a conclusion of the mind properly manifested; and the conclusion embodied in the Eansom survey, evidenced by the plat on file, became a conclusion of the Court by express adoption. The only ne^ thing to be done within the intention of the Court was to make a duplicate original in the field of the Eansom survey, and file the same in Court.
The point made by the counsel for the appellant that segregation could not be considered as complete until the issuing of a patent, can be maintained neither upon principle nor authority. It was held in Waterman v. Smith, 13 Cal. 418, that a patent is evidence only of the pre-existing title made perfect' by confirmation and survey and in Natoma W. and M. Co. v. Clarkin, 14 Cal. 551, it was held in terms that “ a segregation was made by the decree.” It is true as urged for the plaintiff, that the legislative power *457has a general control over remedies, hut when the plaintiff’s claim was segregated by decree in the manner stated, he had obtained all the judicial relief he needed or asked for. Controversy was ended by the redress so judicially awarded, and the general power of Congress over remedies could not be exerted thereafter as to the case of the plaintiff, for want of subject - matter. There is nothing in the case of Sampeyreac et al. v. The United States, 7 Pet. 222, that gives the slightest countenance to the contrary doctrine. The decision in Johnson v. Van Dyke, 20 Cal. 225, to the effect that the Statute of Limitations, does not begin to run against a Mexican grant until the issuing of a patent, had reference to grants the confirmation and survey of which were anterior to the Act of Congress of April 14th, 1860, vesting the supervision and control of surveys in the United States District Court. Prior to the passage of that Act the ultimate control of surveys was with the Commissioner of the Land, Office (Castro v. Hendricks, 23 How. 438,) and his approval of a survey c,sMd be proved only by the production of a pated^jjBut ]®the Act of 1860, the power in question was withdrawn froniWie Executive Department of the G-overnÍT^nt,^nd thvrmore, in all cases since arising, the “final c'^iffimrítj^n ” referred to in our Statute of Limitations must b.e h<%to be the final judgment of the Courts on the ques•tion of location, and the date of such judgment or the time When it becomes final, must be the terminus a quo of the statute period.
Assuming that the plaintiff’s half league was finally segregated by the decree of the Supreme Court, it follows that the surplus land within the exterior limits of the grant remained to the United States as the successor of the Mexican nation ; and the right of immediate possession was united in them with the right of property. Considering the Government as a private land owner, the State Legislature could not, even under the State Constitution, transfer either the property or possession to another by a mere edict; and, *458considering the United States as a Government, the primary disposition of the public lands belongs to it exclusively by convention. If the Legislature had forbidden the United States to enter on the premises, the Act would have been void, and if it had undertaken to give leave, the Act would have been merely idle.
The defendant has succeeded to all the rights of the Government. State legislation hostile to his right of entry, under proceedings or without them, would have been unconstitutional. But the Act of 1858 was in aid of the right, and not against it, and can be criticised upon no other ground than that it was wholly unnecessary.
The objection that the defendant is not in privity with the United States, for the reason that the premises were not subject to pre-emption, is not available to the plaintiff. He has himself no existing relations to the paramount source of title, and therefore cannot raise the question. The defendant claimed a pre-emption under the law; the claim was recognized by the Government by taking a^I receipting for th^, purchase money; the defendant has entered upon the bargained property and has mgde valuable improvements thereon. Thus far there has been no purpose manifested by the Government to repudiate the equitable obligation imposed upon it by the facts. (Goodlet v. Smithson, 5 Port. 245; Wright v. Swan, 6 Port. 84; Bullock v. Wilson, 5 Port. 338; Gale v. Davis, 7 Mo. 544; Hunter v. Hemphill, 6 Mo. 106; Robinson v. Forrest, 29 Cal. 321.) Until such attempt shall have been made by the Government or by some one standing in its place, the question of the defendant’s right niust be allowed to slumber.
But it is insisted further that the defendant cannot go behind the judgment in the ejectment suit brought against him by Mahoney. The answer to this objection is obvious. The thing forbidden is not attempted here. A new event has happened since Mahoney v. Green was tried and adjudged ; and the legal effect of the event is to confer upon the defendant a present right of possession; a right which *459he did not have at the bringing of the ejectment nor at its conclusion. The new event is in pais and may be proved by parol. That point is established by Caperton v. Schmidt, 26 Cal. 479, and Grey v. Dougherty, 25 Cal. 266.
Order affirmed.
Mr. Chief Justice Currey did not express an opinion.